Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 1 of 17




                EXHIBIT 12
         Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 2 of 17



From :                Oliva res, Dagny (CDC/DDPHSIS/CPR/DEO)
Se nt:               8 Feb 2020 00:32:37 +0000
To :                  CDC IMS JIC Lead -2;Bonds, Michelle E. (CDC/OD/OADC);Galatas, Kate
(CDC/OD/OADC);Heldman, Amy 8. (CDC/OD/OADC);Bedrosian, Sara (CDC/OD/OADC);Haynes, Benjamin
(CDC/OD/OADC);Burns, Erin (CDC/DDID/NCIRD/ID);LaPorte, Kathleen (CDC/DDID/NCIRD/ID);Jiles, Angela
(CDC/DDID/NCIRD/DBD);Lubell, Keri M. (CDC/DDPHSIS/CPR/DEO);Briseno, Lisa
(CDC/DDPHSIS/CPR/DEO);Khan, lbad (CDC/DDPHSIS/CPR/DEO);Jordan, Douglas E.
(CDC/DDID/NCIRD/ID);Schindelar, Jessica (CDC/DDID/NCEZID/DHQP);Shockey, Caitlin E.
(CDC/DDID/NCEZID/DGMQ);Hansen, Donda L. (CDC/DDPHSIS/CGH/OD);Nordlund, Kristen
(CDC/DDID/NCIRD/OD);Marshall, Maureen (CDC/DDID/NC IRD/OD);Brown, Allyson
(CDC/DDPHSIS/CPR/DSLR);Allen, Elizabeth (CDC/DOID/NCEZID/DPEl);Sokler, Lynn
(CDC/OD/OADC);Gaines-McCollom, Molly (CDC/OD/OADC);Horvath, Jennifer R.
(CDC/DDPHSIS/CPR/DSAT);Ward-Cameron, Conne (CDC/OCOO/OCIO)
Cc:                  CDC IMS JIC Emergency Clearance-2;CDC IMS JIC Triage -2
Subje ct:             RE: 20 19-nCov Response Communication Strategy Group
Attachme nts:         DRAFT Com ms and Media Strategy for n-Cov_012320 .docx

Thank you for attending the initial Communication Strategy Group meeting. Attached please find the
DRAFT Communication and Media Strategy for the 2019-nCoV response.

Please note: the attachment includes updates to the version that was distributed in t he room, including
                                           (b)(S)



As discussed in the meeting, we are requesting your input and recommendations, which we will use to
finalize the first itera t ion of this strategy documen t. Remember we don't want to get too detailed here
as this is intended to be a high -level, overarching plan for our response (i.e., this is the globe , not a
street map).

Please return your comments to the JIC Lead functional box (eoc jiclead2@cdc.gov ) by 5:00 pm, Friday,
February 14 . We will incorporate them and distribute a revised document.

Thank you,
Dagny on behalf of the JIC Leadership Team

----- Original Appointment -----
From : CDC IMS JIC Lead -2 <eocjiclead2@cdc.gov>
Sent : Wednesday, February 5, 2020 5:24 PM
To: CDC IMS JIC Lead -2; Bonds, Michelle E. (CDC/OD/OADC); Galatas, Kate (CDC/OD/OADC); Heldman,
Amy 8. (CDC/OD/OADC); Bedrosian, Sara (CDC/OD/OADC); Haynes, Benjamin (CDC/OD/OADC); Burns,
Erin (CDC/DDID/NCIRD/ID); LaPorte, Kathleen (CDC/DDID/NCIRD/ID); Jiles, Angela
(CDC/DDID/NCIRD/DBD); Olivares, Dagny (CDC/DDPHSIS/CPR/DEO); Lubell, Keri M.
(CDC/DDPHSIS/CPR/DEO);Briseno, Lisa (CDC/DDPHSIS/CPR/DEO); Khan, lbad (CDC/DDPHSIS/CPR/DEO);
Jordan, Douglas E. (CDC/DDID/NCIRD/ID); Schindelar, Jessica (CDC/DDID/NCEZID/DHQP); Shockey,
Caitlin E. (CDC/DDID/NCEZID/DGMQ); Hansen, Donda L. (CDC/DDPHSIS/CGH/OD); Nordlund, Kristen
(CDC/DDID/NCIRD/OD); Marshall, Maureen (CDC/DDID/NCIRD/OD); Brown, Allyson
(CDC/DDPHSIS/CPR/DSLR);Allen, Elizabeth (CDC/DDID/NCEZID/DPEI); Sokler, Lynn (CDC/OD/OADC);
Gaines-McCollom, Molly (CDC/OD/OADC); Horvath, Jenn ifer R. (CDC/DDPHSIS/CPR/DSAT);Ward-
Cameron, Conne (CDC/OCOO/OCIO)
         Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 3 of 17



Cc: CDC IMS JIC Emergency Clearance-2; CDC IMS JIC Triage -2
Subject: 2019-nCov Response Communication Strategy Group
When: Friday, February 7, 2020 3:00 PM-4:00 PM (UTC-05:00) Eastern Time (US & Canada).
Where: Building 21, Room 11116 (or conference line)

Please join us for the initial communication strategy group meet ing for the 2019-nCoV response .
Please note: for this meet ing, we are inviting Task Force communication leads, JIC team leads,
and key OADC staff by name (not functional box). If you are unable to attend this week's
meeting, please designate an alternate attendee and let us know who that is so we can invite that
individual.

JIC Conference Line (20 19-nCoV)

Toll Free:   I              (bl (6l


Internat ional :   I                  (b)(6)


Passcode: I        CbJ(6J




Thank you,
2019-nCov JIC Leadership Team
eocjiclead2@cdc.gov
           Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 4 of 17




DRAFT CDC Communication                             and Media Strategy
for 2019 Novel Coronavirus                          Response
Table of Content s




INSERTTABLE OF CONTENTSBEFOREFINALIZING DRAFT




5/8/2020                  Communication and Media Strategy Eastern DRC        1
Page226
          Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 5 of 17
(b)(5)
a..

           N
           N
               ,..._
  ro
      0)
      Q)
                                 Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 6 of 17




                                                                                                                 ·~
                                                                                                                 ,
       1
           1
                       ·1


                            1I
                                  1
                                      l
                                         1I
                                              1
                                                  1
                                                      1
                                                          l
                                                             1I
                                                                  1
                                                                      1
                                                                          1
                                                                               ·1


                                                                                    1I
                                                                                         1
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         1
                                                                                                             1
                                                                                                                 I
Page228
          Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 7 of 17
(b)(5)
Page229
          Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 8 of 17
(b)(5)
a..

                N
                    C")
                      0
  ro
      0)
           Q)
                                    Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 9 of 17




                                                                                                                    ·~
                                                                                                                    ,
       1
                    1
                          ·1


                               1I
                                     1
                                         l
                                            1I
                                                 1
                                                     1
                                                         1
                                                             l
                                                                1I
                                                                     1
                                                                         1
                                                                             1
                                                                                  ·1


                                                                                       1I
                                                                                            1
                                                                                                1
                                                                                                    1
                                                                                                        1
                                                                                                            1
                                                                                                                1
                                                                                                                    I
a..

           N
               ("",)
                       T""
  ro
      0)
      Q)
                                   Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 10 of 17




                                                                                                                    ·~
                                                                                                                    ,
       1
                1
                             ·1


                                  1I
                                       1
                                           l
                                            1I
                                                 1
                                                     1
                                                         1
                                                             l
                                                                1I
                                                                     1
                                                                         1
                                                                             1
                                                                                  ·1


                                                                                       1I
                                                                                            1
                                                                                                1
                                                                                                    1
                                                                                                        1
                                                                                                            1
                                                                                                                1
                                                                                                                    I
Page232
          Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 11 of 17
(b)(5)
a..

           N
               C"')
               C"')
  ro
      0)
      Q)
                            Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 12 of 17




                                                                                                             ·~
                                                                                                             ,
       1
               1
                      ·1


                           1I
                                1
                                    l
                                     1I
                                          1
                                              1
                                                  1
                                                      l
                                                         1I
                                                              1
                                                                  1
                                                                      1
                                                                           ·1


                                                                                1I
                                                                                     1
                                                                                         1
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         1
                                                                                                             I
Page234
          Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 13 of 17
(b)(5)
a..

           N
               ("",)
               I!)
  ro
      0)
      Q)
                             Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 14 of 17




                                                                                                              ·~
                                                                                                              ,
       1
               1
                       ·1


                            1I
                                 1
                                     l
                                      1I
                                           1
                                               1
                                                   1
                                                       l
                                                          1I
                                                               1
                                                                   1
                                                                       1
                                                                            ·1


                                                                                 1I
                                                                                      1
                                                                                          1
                                                                                              1
                                                                                                  1
                                                                                                      1
                                                                                                          1
                                                                                                              I
Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 15 of 17
Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 16 of 17
Case 1:20-cv-02761-AT Document 40-12 Filed 09/18/20 Page 17 of 17
